Opinion by
Mr. Justice Williams,
This is an action brought to recover damages for deceit in the sale by the defendant to the plaintiff of shares of stock in a mining company. There could be no recovery, without proof that the sale was effected by means of representations made to the buyer, which were known to the seller to be false. The appellant contends that the proof upon this subject was insufficient to justify the court below in submitting it to the jury, and assigns as error the refusal of the learned judge to withdraw it altogether from their consideration. We have *264read the testimony with some care. As it is presented to us upon the printed pages of the paper books, we should not have been surprised at a different verdict; but we do not forget that the appearance and manner of a witness is part of his testimony. The jury had the witnesses before them. They were in a position to settle their credibility by tests that are much more satisfactory than we can apply to these pages, and they were persuaded that the plaintiff was defrauded in the transaction. There was evidence sufficient to carry the question to the jury. It was carefully submitted, and the jury have found the fact of the deceit.
The remaining question is, what is the proper measure of the plaintiff’s damages. His damages should equal the loss which the deceit, which the jury have found was practiced upon him, inflicted. The loss, in the transaction before us, is the difference between the real value of the stock at the time of the sale, and the fictitious value at which the buyer was induced to purchase. The representations may have been so artfully made as to inflame the expectations of the buyer to an unreasonable extent, and excite hopes of enormous gain. His actual loss does not include the extravagant dreams which proved illusory, but the money he has parted with without receiving an equivalent therefor. The learned judge was therefore in error in the view he seems to have entertained upon this subject during the trial; and the result of the testimony improperly admitted, and of the erroneous instruction upon this subject, was a recovery, both for the' actual loss and the anticipated speculation. This, however, the learned judge has since corrected by requiring the plaintiff to remit so much of the verdict as represents the speculation, leaving it to stand for the difference between the value of the property which the stock represents and the price paid for the stock. Under the circumstances of this case we think substantial justice is reached by this action of the court below, and the judgment entered upon the verdict, as thus reduced, is now affirmed.